Citation Nr: 9904224	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  94-21 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals of a left knee injury.

2.  Entitlement to service connection for a left shoulder 
disorder.  

3.  Entitlement to service connection for a left foot 
disorder.

4.  Entitlement to service connection for dental disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1967 to July 
1993.

The issues currently on appeal arise before the Board of 
Veterans' Appeals (Board) on appeal of a rating decision of 
March 1994, in which the Department of Veterans Affairs (VA) 
Montgomery, Alabama, Regional Office (RO), denied, in 
pertinent part to this appeal, the veteran's claims for 
entitlement to service connection for dental disease and for 
arthritis of the left shoulder, knee, and foot.  

The veteran was afforded a personal hearing at the RO in June 
1994.  

The issues certified on appeal include service connection for 
arthritis of the left knee, shoulder, and foot.  After 
reviewing the evidence and statements from the veteran finds 
that these issues are more appropriately stated as set forth 
on the title page of this decision.

The issues of entitlement to service connection for left 
shoulder and left foot disorders, as well as for dental 
disease, are discussed in the REMAND portion of this 
decision.  


FINDING OF FACT

Postoperative residuals, left knee disability, are of service 
origin. 


CONCLUSION OF LAW

Postoperative residuals, left knee disability, were incurred 
during active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends, in essence, that service connection for 
a left knee disability is warranted.  The veteran states that 
he was treated on several occasions during his period of 
active duty for complaints regarding his left knee.  He also 
notes that he underwent left knee surgery during his service 
period.

Initially, the Board has found that the veteran's claim for 
service connection for postoperative residuals of a left knee 
injury is well grounded pursuant to 38 U.S.C.A. § 5107 (West 
1991) in that his claim is plausible, that is meritorious on 
its own and capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  Once it has been determined that a 
claim is well grounded, VA has the statutory duty to assist 
the appellant in the development of evidence pertinent to 
that claim.  The Board is satisfied that all relevant 
evidence is of record, and the statutory duty to assist the 
appellant in the development of evidence pertinent to his 
claim has been met.

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

The available service medical records reflect that the 
veteran was seen at the dispensary in July 1992 for recurrent 
left knee pain.  At that time the veteran reported that his 
knee was giving out, especially on stairways, and that he was 
an ex-paratrooper.  Examination was shown to reveal mild 
effusion as well as mild medial collateral laxity.  The 
diagnosis was rule out medial meniscus injury.  The veteran 
was examined in August 1992.  The treatment record indicates 
that pain was elicited with patellar compression, and that 
tenderness was also noted.  X-rays were reported as being 
within normal limits.  It was indicated that the examination 
findings were consistent with plica and generalized 
synovitis.  

The veteran was hospitalized in September 1992 for left knee 
surgery.  A record of inpatient treatment shows that the 
veteran underwent the following procedures:  resection of the 
plica of the left knee; abrasion chondral defect of patellar 
of the left knee; abrading of of the medial meniscus partial 
tear, left knee; and arthropathy of left knee.  The diagnoses 
were:  partial thickness tear left medial meniscus, 
peripheral; plica left knee; and osteochondral defect left 
medial patellar.  An October 1992 treatment record notes that 
the veteran had been doing well postoperatively until the 
time of examination.  He complained of discomfort and 
tenderness.  The diagnosis was bursitis.  

The Report of Medical History, completed by the veteran in 
the course of his retirement examination in April 1993, shows 
a history of swollen or painful joints involving the knees. 

A VA examination was conducted in October 1993.  The veteran 
reported having arthritis and bursitis of the left knee.  He 
complained of pain since his inservice arthroscopic surgery.  
The pain was described as being worse in cold weather as well 
as when the knee was in certain positions.  The examination 
revealed that flexion was limited to 90 degrees.  There was 
no limitation on extension.  Tenderness was elicited over the 
lateral joint.  No evidence of ligamentous injury or weakness 
of the MCL (medial collateral), LCL (lateral collateral), or 
ACL (anterior cruciate) ligaments was reported.  Some 
tenderness with movement of the patella was also noted.  X-
rays of the left knee were reported as normal.  The diagnosis 
was status post arthroscopic surgery of the left knee.  

A VA orthopedic examination was in August 1994.  At that time 
the veteran complained of occasional swelling approximately 
once every six weeks, which varied from mild to moderate.  He 
described moderate as being 1 1/2 times the normal size of the 
knee joint.  He noted that the swelling usually lasted about 
2 days, and that it could be brought on by prolonged walking.  
The veteran also complained of intermittent aching pain, 
worse with exposure to cold, damp weather.  He further 
complained of popping of the left knee joint. 

The examination showed no joint swelling or deformity.  There 
was tenderness to palpation posteriorly over the joint.  
There was no left knee instability.  X-ray examination of the 
veteran's left knee was reported as normal.  The diagnosis 
was left knee pain.

A hearing was held at the RO in June 1994.  He testified that 
he initially experienced swelling of his left knee in 
September 1992, and that he subsequently was afforded 
surgery.  He further testified that he still continued to 
experience swelling and locking, and that he was precluded 
from running due to the condition of his knee.  The veteran's 
statements describing his left knee symptoms are considered 
to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

To summarize, the service medical records show that the 
veteran was treated during his period of active service for a 
left knee disorder, and that he underwent left knee 
arthroscopic surgery in September 1992.  Additionally, the VA 
examination in October 1993 reported that the veteran 
complained of left knee pain, that he was only able to flex 
his left knee to 90 degrees.  

Additionally, there was tenderness in the knee joint.  The 
August 1994VA examination confirmed the presence of 
tenderness on palpation.  The veteran continued to complain 
of left knee pain, together with swelling and popping.  
Accordingly, it is the Board's judgment that the current 
symptoms and findings, to include pain, tenderness and 
limitation of motion are residual of the inservice surgery.  
Thus, service connection for postoperative residuals of a 
left knee disability is warranted.


ORDER

Service connection for postoperative residuals of a left knee 
disability is granted.



REMAND

On his a Form 9, Appeal to Board of Veterans' Appeals, which 
is shown to have been signed by the veteran on June 28, 1994, 
he checked the "yes" box to the following question:  "Do 
you wish to appear personally at a hearing before a member of 
the Board of Veterans' Appeals?"  He further indicated that 
he wanted a Board review based on the record.  The Board is 
of the opinion that this matter should be clarified.

In a March1994 statement, the veteran indicated that he had 
been informed by the National Personnel Records Center (NPRC) 
that his medical records pertaining to service prior to being 
commissioned, are unavailable, presumably having been 
destroyed in a fire at the National Personnel Records Center 
in 1973.  

Regarding the issue of entitlement to service connection for 
a left shoulder disorder, it is noted that during the course 
of his October 1993 VA general medical examination, the 
veteran indicated that he incurred a gunshot wound to his 
left shoulder in Vietnam in April 1968.  He complained of 
very sharp pain occurring every few years.  He also 
complained of experiencing difficulty in terms of limitation 
of motion when this pain occurred.  The examination showed 
some tenderness anteriorly and posteriorly over the shoulder 
joint.  Full range of motion was shown; however, pain was 
elicited on the last 10-15 degrees of motion in all 
directions.  Left shoulder movement was reported as not being 
as smooth as compared to the veteran's right shoulder.  The 
diagnosis was status post shrapnel trauma to the left 
shoulder.  The August 1994 VA examination report contains a 
diagnosis of left shoulder pain.  It is unclear from the 
report what disorder is causing the left shoulder pain.

The Board does note that the veteran has been awarded 
numerous decorations and medals, including the Purple Heart.  

The veteran indicated at his October 1993 VA general medical 
examination that he was born with a hammer toe disorder of 
the second toe of his left foot.  As part of his VA Form 21-
526, Veteran's Application for Compensation or Pension, dated 
in July 1993, the veteran indicated that he broke the 2nd toe 
of his left foot in 1970.  He added that he had surgery 
performed on his foot while in service.  Review of his 
medical records supports this claim; ankylosis of the second 
toe of the left foot was diagnosed in March 1970.  An 
additional service medical record indicates that the veteran 
was scheduled for surgery on March 24, 1970.  Regarding this 
scheduled surgery, hospital records, to include surgical 
reports, are not shown to have been associated with the 
evidence of record.  The October 1994 VA examination report 
contains a diagnosis of status post fusion, left second toe.

In light of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA, 
military, and private medical records 
pertaining to both dental treatment, as 
well as to treatment for his left 
shoulder and foot since his retirement 
from active duty.  The veteran should be 
informed that he has the opportunity to 
submit any other additional evidence and 
arguments.  See Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  The veteran 
should also be requested to relate which 
of his service medical records have not 
been associated with his claims folder.  

2.  The RO should request the NPRC to 
conduct a search for any additional 
service medical records, specifically any 
records associated with the veteran's 
period of service from July 1967 to 
September 1971, to include the medical 
records regarding the left foot surgery 
in March 1970, during which time he 
served as an enlisted man.  The NPRC 
should be furnished a copy of the 
pertinent DD Form 214's.

3.  The RO should ask the veteran his 
desire as to whether he desires to be 
afforded a hearing before a member of the 
Board.  If the veteran answers in the 
affirmative, the RO should inform the 
veteran that he may elect to attend this 
hearing in either Washington, D.C. or at 
the RO (either personally or via 
videoconference).  Subsequently, the RO 
should take all
action, as appropriate, in notifying the 
veteran of the date, time and place of 
such a hearing by letter mailed to the 
proper address.

4.  A VA examination by an orthopedist 
should be performed in order to determine 
the nature, severity, and etiology of any 
left shoulder and foot (including the 
toes) disorders.  The claims folder and a 
copy of this Remand must be made 
available to the examiner prior to the 
examination.  All tests indicated, to 
include X-rays, are to be conducted at 
this time.  It is requested that the 
examiner, to the extent possible provide 
a diagnosis as to the underlying cause of 
any described symptomatology, including 
pain, associated with the left shoulder.

Following the examination, it is 
requested that the examiner render an 
opinion as to whether it is as least as 
likely as not that any disability 
diagnosed regarding the left foot and 
second toe is related to service or if 
existing prior to service was aggravated 
by active duty.  A complete rational for 
any opinion expressed should be included 
in the examination report.

5.  The RO should inform the veteran of 
the consequences of failing to report for 
a VA examination without good cause as 
set forth in 38 C.F.R. § 3.655 (1998).

6.  The RO should then re-adjudicate the 
issues of entitlement to service 
connection for left shoulder and left 
foot disorders and dental disease.  

If the benefits sought are not granted, the veteran should be 
furnished a Supplemental Statement of the Case and an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for appellate consideration. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1996)(Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and by the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03. 



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

